[a107001.jpg]
OWENS & MINOR, INC. COMPENSATION & BENEFITS COMMITTEE March 2, 2016 AMENDMENT OF
EXHIBIT II OF THE OWENS & MINOR, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
RESOLVED, that the Compensation & Benefits Committee recommends that the Board
of Directors approve amendment of Exhibit II of the Owens & Minor, Inc.
Supplemental Executive Retirement Plan (the “Plan”), effective March 1, 2016, in
the following respects: FIRST: The Introduction to Exhibit II is amended by
adding the following sentence as the fourth paragraph thereof: The Plan is
further amended, effective as of March 1, 2016, to (i) provide that a
Participant who is identified on Exhibit I and who satisfies the requirements to
receive benefits under the Voluntary Early Exit Incentive Program for Retirement
Eligible Teammates (the “Program”) shall be vested upon his or her Separation
From Service as provided in the Program and (ii) prescribe how the vested
benefit payable to a Participant described in the preceding clause (i) will be
calculated and paid. SECOND: The definition of “Qualified Plan” in Exhibit II is
amended to read as follows: Qualified Plan means a defined benefit pension plan
that is maintained or previously was maintained by the Company or an Affiliate
and which satisfies or satisfied the requirements of Section 401(a) and related
sections of the Internal Revenue Code. THIRD: The first sentence of the
definition of “Years of Service” in Exhibit II is amended to read as follows:
Years of Service means the total years of service credited to a Participant for
purposes of determining his or her vested or nonforfeitable interest in a
Qualified Plan or that would have been credited but for the termination of the
Qualified Plan. FOURTH: The heading of Section 3.01 of Exhibit II is amended to
read “Retirement Allowance For Separation Before Normal Retirement.” FIFTH:
Section 3.01 of Exhibit II is designated Section 3.01(a) and a new Section
3.01(b) is added as follows:



--------------------------------------------------------------------------------



 
[a107002.jpg]
(b) Except as provided in Section 3.03(b) and subject to the requirements of
Article V and Section 8.01, a retirement allowance shall be payable to a
Participant who Separates from Service on or after satisfying the vesting
requirements set forth in Section 5.01 and before his or her Normal Retirement
Date and before his or her Early Retirement Date. The monthly retirement
allowance shall be calculated under Section 3.01(a) as of the earlier of the
date that would have been the Participant’s Normal Retirement Date or Early
Retirement Date if the Participant had not Separated from Service. SIXTH: The
first sentence of Section 3.03(a) of Exhibit II is amended to read as follows:
The payment of the retirement allowance payable under this Article III to a
Participant who is not a Specified Employee as of the date he or she Retires or
Separates From Service, as applicable, shall begin on the 15th day of the month
following the month in which the Participant Retires or, in the case of the
retirement allowance payable under Section 3.01(b), the earlier of what would
have been the Participant’s Normal Retirement Date or Early Retirement Date if
the Participant had not had a Separation From Service. SEVENTH: The introductory
sentence of Section 3.03(b) of Exhibit II is amended to read as follows: The
following provisions apply to the payment of the retirement allowance payable
under this Article III to a Participant who is a Specified Employee as of the
date he or she Retires or Separates From Service, as applicable. EIGHTH: Section
3.03(b)(ii) of Exhibit II is amended to read as follows: Except as provided in
the following sentence, the payment of the Participant’s 409A Benefit shall
begin on the 15th day of the month that is seven months following the month in
which the Participant Retires. The payment of the Participant’s 409A Benefit
that is payable under Section 3.01(b) shall begin on the later of (x) the 15th
day of the month that is seven months following the month in which the
Participant Separates From Service and (y) the earlier of what would have been
the Participant’s Normal Retirement Date or Early Retirement Date if the
Participant had not had a Separation From Service. The first payment of the
monthly retirement allowance paid to the Participant pursuant to either of the
two preceding sentences shall include any amounts that would have been paid to
the Participant under Section 3.03(a) if the Participant was not a Specified
Employee and the six month delay described in this clause (ii) had not been in
effect.



--------------------------------------------------------------------------------



 
[a107003.jpg]
NINTH: Section 3.04 of Exhibit II is amended to read as follows: For purposes of
determining the amount payable to a Participant under this Article III, the term
Qualified Plan Benefit means the monthly benefit that was or would be payable to
the Participant from all Qualified Plans in the form of an annuity payable for
the lifetime of the Participant with no survivor’s benefits. The amount of the
Qualified Plan Benefit shall be determined as of the date that benefits become
payable under Section 3.03 or as of December 31, 2004 (in the case of the
calculation of the Participant’s Grandfathered Benefit). The Qualified Plan
Benefit shall be taken into account in determining the amount payable to the
Participant under this Article III regardless of the benefit the Participant
actually received or receives under any Qualified Plan. TENTH: Section 5.01 of
Exhibit II is amended by adding the following as clause (iv) thereof: (iv) the
date of his or her Separation From Service if (x) the Participant is eligible to
participate in the Company’s Voluntary Early Exit Incentive Program for
Retirement Eligible Teammates (the “Program”) and elects to participate in the
Program, (y) satisfies all of the requirements to participate in the Program,
including timely execution of a Confidential Separation Agreement and General
Release which becomes effective without revocation by the Participant and (z)
Separates From Service in accordance with the terms of the Program. FINALLY
RESOLVED, that the appropriate officers of the Company be authorized and
directed to take such actions and to execute such documents as may be necessary
or desirable to implement the foregoing actions, all without the necessity of
further action by this Board.



--------------------------------------------------------------------------------



 